Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received on 2/11/2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments received on 2/11/2021 are addressed as follows:
Regarding the objection to claim 14, the amendments overcome said objection.
Regarding claims 1-20 rejected under 112 b, the amendments overcome the rejection.
Regarding the prior art rejection, the amendments overcome the rejection. A new ground of rejection is presented below based on the changed scope of the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3, 9-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150095497 to Caputo et al., hereinafter Caputo, in view of US 20180026944 to Phillips, hereinafter Phillips.

Regarding claim 1 and substantially claims 11 and 20, Caputo discloses a computer-implemented method for protecting credentials in a cloud environment comprising ([0064], Fig. 4: method performed by computing system, e.g Server 410): mapping at least a portion of an network to identify one or more nodes of the network; determining where one or more of the network nodes identified in the mapping are located ([0043], Fig. 4: determine location of endpoint and data centers offering the wanted cloud-based services in the network); receiving a request for metadata service information from an application hosted on a cloud server instance ([0038]: request to provision a CRM service from cloud marketplace server); 
Caputo discloses the request is based on user’s location and location of data centers ([0041]) but does not explicitly teach:
wherein a first subset of the internal network nodes at the determined location are permitted to receive metadata service information and wherein a second subset of the internal network nodes at the determined location are prevented from receiving metadata service information.
In an analogous art, Phillips discloses a service provider network in a cloud computing environment including different applications hosted on VMs and data stores, 
Therefore Philips discloses or suggests an internal network wherein a first subset of the internal network nodes at the determined location are permitted to receive metadata service information and wherein a second subset of the internal network nodes at the determined location are prevented from receiving metadata service information ([0044][0046]: machines or subnets whose originating traffic is authorized or denied based on risk; permit rules or deny rules VMs or subnet [0029]));  receiving a request from an application hosted on a cloud server instance that is provisioned on at least one of the internal network nodes ([0042][0049]); preventing a response to the received request for metadata service information if the requesting internal node is part of the second subset of the internal network nodes located at the predetermined location ([0049]: the source or destination  can be included in the internal network, preventing traffic from high risk machine or subnet ([0029][0046]).  
It would have been obvious to a skilled artisan before the application was effectively filed to apply the teachings the traffic rules of Phillips to the request for metadata service information and deny a response to the request based on the location 

Regarding claim 3, Caputo in view of Phillips discloses the computer-implemented method of claim 1, wherein the metadata service information includes at least one of static information or dynamically changeable information (Caputo, [0038][0045][0046]). 
Regarding claim 9, Caputo in view of Phillips discloses the computer-implemented method of claim 1, further comprising creating a managed policy that describes one or more regions within the internal network (Phillips [0044][0046]: create rules managing subnets allowed to issue/receive traffic or requests). 
Regarding claim 10, Caputo in view of Phillips discloses the computer-implemented method of claim 9, wherein the regions are designated within the managed policy as being approved or being not approved for receiving metadata service information (Phillips [0046]: subnets allowed to receive/issue traffic, [0029]: permit/deny rules for subnet; unauthorized traffic  means not receiving any packets in response to a request, the packets including metadata in their headers as known).  
Regarding claim 12, Caputo in view of Phillips discloses the system of claim 11, wherein mapping at least a portion of an internal network to identify one or more nodes of the internal network comprises defining one or more regions for the internal network (Phillips [0047] define rules for subnet or groups of machines).

Claims 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo and Phillips, in view of US 20180115551 to Cole, hereinafter Cole.
Regarding claim 4, Caputo in view of Phillips discloses the computer-implemented method of claim 1; the combination does not teach wherein the metadata service information comprises credential information for the application.
In an analogous art, Cole discloses a proxy application in the cloud receiving a user request to provision computing resources [0389][0391], the cloud including a plurality of computing devices ([0031]). Cole also teaches denying a request when requirement such as location of the source of the request is not satisfied ([0083]). Cole teaches wherein the metadata service information comprises credential information for the application (Cole [0099]: retrieve cloud credential using uniform resource identifier). 
It would have been obvious to a skilled artisan before the application was filed to request data including credential information for the application because it would facilitate accessing protected data (Cole [0013]).

Regarding claim 5, Caputo in view of Phillips and Cole discloses the computer-implemented method of claim 4, wherein the credential information for the application allows the application to access one or more application programming interfaces (APIs) for services provided by the cloud server instance (Cole, [0099][0102]: cloud credentials obtained allows subsequent authorization to the cloud provisioning APIs and cloud resource provisioning APIs).  
Regarding claim 6, Caputo in view of Phillips and Cole discloses the computer-implemented method of claim 5, further comprising: determining the network location 
Regarding claim 7, Caputo in view of Phillips discloses the computer-implemented method of claim 1; although Caputo seems to imply a physical location  (Caputo [0041]: data center location in proximity to user’s location imply a physical location), the combination does not explicitly teach wherein the location of the network nodes comprises a physical location. In an analogous art, Cole discloses a proxy application in the cloud receiving a user request to provision computing resources [0389][0391], the cloud including a plurality of computing devices ([0031]). Cole also teaches denying a request when requirement such as location of the source of the request is not satisfied ([0083]), wherein the location of the network nodes comprises a physical location (Cole [0083]: geographical location of the request).  It would have been obvious to a skilled artisan before the application was filed to define a physical location because it would allow a filtering of requests based on location or proximity to some user or entities, as suggested by Caputo ([0041]).
Regarding claim 14, Caputo in view of Phillips discloses the system of claim 11, but does not teach wherein providing a response to the request for metadata service information is further conditioned on receiving valid, up-to-date credentials.
In an analogous art, Cole discloses a proxy application in the cloud receiving a user request to provision computing resources [0389][0391], the cloud including a .

Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo and Phillips, in view of US 20150142968 to Bhagwat et al., hereinafter Bhagwat.
Regarding claim 2, Caputo in view of Phillips discloses the computer-implemented method of claim 1, but does not explicitly teach further comprising generating a list that identifies those internal network nodes that were discovered during the mapping, the generated list including network addresses for the nodes identified in the mapping.  In an analogous art, Bhagwat discloses generating a list of various discovered cloud services presented to users, using DNS processes e.g host names ([0037][0038]), teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the application to generate a list of network addresses of nodes discovered during the mapping as taught by Bhagwat because it would provide an easy way to look up addresses.
Regarding claim 8, Caputo in view of Phillips discloses the computer-implemented method of claim 1, but does not explicitly teach wherein the location of the network nodes comprises a logical location within the internal network.  
In an analogous art, Bhagwat discloses generating a list of various discovered cloud services presented to users, using DNS processes to discover network addresses ([0037][0038]). It would have been obvious to a skilled artisan before the effective filing date of the application to generate a list of network addresses of nodes as taught by Bhagwat because such logical addresses are needed to locate nodes in the IP network and route messages between nodes.

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caputo and Phillips, in view of US 20200106748 to Newell et al., hereinafter Newell.

Regarding claim 13, Caputo in view of Phillips discloses the system of claim 12, but does not teach wherein each region of the internal network includes at least one of a network address translation (NAT) gateway address.
 In an analogous art, Newell discloses an internal with multiple virtual segments (Fig. 2, [0033]), and at least a gateway performing address translations ([0014][0037]. Therefore Newell teaches the claim. It would have been obvious to a skill artisan before the filing of the application to include a NAT gateway in each region in order to perform routing duties between private and public network address, as known in the art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo and Phillips, in view of US 7453852 to Buddhikot et al., et al., hereinafter Buddhikot.
Regarding claim 15, Caputo in view of Phillips discloses the system of claim 11, but does not teach wherein receiving a request for metadata service information from an application hosted on a cloud server instance further comprises observing a public internet protocol (IP) address for the cloud server instance.  In an analogous art, Buddhikot discloses a NAT gateway receiving a request from a host, translating the host private address into the gateway public address (col. 3, lines 50-67, col. 4, lines 1-5). It would have been obvious to a skill artisan before the filing of the application to observe the request as taught by Caputo/Phillips with a public IP address as taught by Buddhikot because it translating private address to a gateway’s public address in a request message is well known and allow translating non-routable private addresses to access a different network.
Regarding claim 16, Caputo in view of Phillips discloses the system of claim 11, but does not teach wherein receiving a request for metadata service information from an application hosted on a cloud server instance further comprises observing a NAT gateway public IP address for the cloud server instance.  In an analogous art, Buddhikot discloses a NAT gateway receiving a request from a host, translating the host private address into the gateway public address (col. 3, lines 50-67, col. 4, lines 1-5). It would have been obvious to a skill artisan before the filing of the application to observe the request as taught by Caputo/Phillips with a NAT gateway public IP address as taught by Buddhikot because it translating private address to a gateway’s public address in a .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caputo and Phillips, in view of US 20180007002 to Landgraf, hereinafter Landgraf.
Regarding claim 17, Caputo in view of Phillips discloses the system of claim 11, but does not teach: wherein receiving a request for metadata service information from an application hosted on a cloud server instance further comprises observing a private IP address for the cloud server instance.  In an analogous art, Landgraf discloses multiple  virtual private cloud (PVC) including clients devices in their respective subnets that can communicate with another VPC 402 including gateways (Fig. 4, [0103][014]). Communication from a  client within a VPC is received by a gateway in VPC 402, which assign a the gateway address to the client ([0113]), meaning the client address within their subnet is private. It would have been obvious to a skill artisan before the filing of the application to observe a private IP address that needs to be translated the requesting client is hosted in a virtual private network and is not routable.
Regarding claim 18, Caputo in view of Phillips and Landgraf discloses the system of claim 17, further comprising observing which virtual private cloud the request for metadata service information came from for cloud instances deployed on an external subnet with a public IP address (Landgraf [0103]: VPC 402 communicating with an external network 406, the gateway able to distinguish VPCs ([0092])).  
Regarding claim 19, Caputo in view of Phillips and Landgraf discloses the system of claim 17, further comprising observing which virtual private cloud the request for  .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guest et al 20120144023 disclose a validation system that  schedules requests at time of low processing load, request for configuration data sent to application server which verifies that the request is originating from a known-system, or a system operating within an approved network, subnet.
Fasoli et al 8655773 disclose receiving a request from a merchant mobile device, receive location coordinates of mobile device, verify the coordinates are within a predefined proximity of the merchant address, using the location coordinates to block requests from highly fraudulent areas, countries, users.
Kaneko 20190342174 discloses a  policy based management to network applications, the rules based on source or destination of the requests, to approve or deny access.
Ein-Gil et al 20180007099 disclose access permissions for sharing data, access controls to allow/deny request based on dev id, application id, location information of requestor, time ...
Fransdonk 20080109362 discloses receiving user requesst for content, checking delivery address and source ip address of requests are located within an authorized geographic location, preventing a user from using a secure device, properly authorized, within an unauthorized geographic location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        4/16/2021